 A & D DAVENPORT TRANSPORTATION. INC.463A & D Davenport Transportation, Inc. and Sun-FairSpecial Service Transportation, a Division of A& D Davenport Transportation, Inc. and Rich-ard Warfield. Case 13-CA-18713June 10, 1981DECISION AND ORDEROn January 13, 1981, Administrative Law JudgeHarold Bernard, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief. The General Coun-sel filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,tand conclusions2of the Administrative Lawi Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We clarify, however, the chronology of events as reported by the Ad-ministrative Law Judge by finding, based on the credited testimony, thltDavenport's order to the drivers to "get the hell off the premises" oc-curred after Montgomery had passed around the "questionnaire" and hadresponded to drivers' questions about it.We also note, as a matter of clarification, that, in referring to G.C.Exh. 4-the letter sent by Respondent to the dischargees in July theAdministrative Law Judge clearly intended to also refer to G.C. Exh 5,the actual "apology" statement that Montgomery required those wishingto return to sign.2 In addition to the reasons set forth by the Administrative Law Judgefor finding the July letter and apology to be violative of Sec 8(a)(l), wenote that G.C. Exh. 5 (the "apology" statement) included an admissionthat the dischargee had in fact resigned, thus leaving the impression thathe was waiving any right to contend that he had been discharged for en-gaging in protected concerted activity when, in fact, such activity wasthe reason for his termination. Requiring such an admission as a prerequi-site to employment is an interference with employee rights guaranteed bySec. 7. We shall amend the recommended Order accordingly.We further observe that the unlawful character of Respondent's behav-ior in passing around the April 3 questionnaire is highlighted by the factthat, when one of the drivers asked if signing it would affect their jobs,Montgomery answered that he did not know, leaving the drivers indoubt as to whether they would be fired or otherwise adversely affectedif they formally expressed their dissatisfaction with current terms andconditions of employment.We reject Respondent's contention, made for the first time in its briefin its brief in support of exceptions to the Administrative Law Judge'sDecision, that it is a health care institution and that therefore the driversforfeited the protection of the Act by engaging in concerted refusal towork without giving 10 days' notice pursuant to Sec. 8(g) of the ActThe strictures of Sec. 8(g) apply only to labor organizations as defined inSec. 2(5). Here, the group (unaffiliated with any existing labor organiza-tion) was totally unstructured and was doing nothing more than present-ing grievances; such a group is not a statutorily defined labor organiza-tion. N.L.R.B. v. Long Beach Youth Center Inc., 591 F.2d 1276 (9th Cir1979); Walker Methodist Residence and Health Care Cnter, Inc .227NLRB 1630, 1631 (1977). Further, the record here does not reveal a con-certed refusal to work. While the drivers were apparently called in byemployee Warfield, Montgomery made no effort to counltermand War-field's order, and did not order the assembled drivers ito return to workConsequently, the drivers could assume that Montgomery had no objec-tion to discussing the grievances then and there It being unnecessary tothe disposition of the case, we express no opinion as to whether Respond-ent is a health care institution as defined in the Act256 NLRB No. 79Judge, as modified herein, and to adopt his recom-mended Order, as modified.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as niodi-fied, and hereby orders that the Respondent, A &D Davenport Transportation, Inc. and Sun-FairSpecial Service Transportation, a Division of A &D Davenport Transportation, Inc., Chicago, Illi-nois, its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder, as modified:1. Substitute the following for paragraph (b):"(b) Requiring any employee, by signing a docu-ment, letter or otherwise, to admit that he resignedhis job when in fact he or she had been dischargedfor engaging in protected concerted activities andrequiring any employee to apologize for engagingin concerted activities seeking better working con-ditions, or to agree not to engage in such activitiesas a condition of employment."2. Add the following to paragraph 2:"(d) Notify the Regional Director for Region 13,in writing, within 10 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith."3. Substitute the attached notice for that of theAdministrative Law Judge.:' Ihe Adrhinltlrttirit I asl Judge Inadvertently omitted from his recomnilnlded Order the requirementt (I;it Rctpodelnt no,ri) the Regionall)irectoil -s tIo slhlt steps it has takent It, coinpl silh the ()rder Weshall iltild the recotmmendeld Order to include such a proi itoniMenmher Jnkins would compute the interest due ,ion hackpia i accordlance with his partial dissent in Olvmpic M,'edicl (rprratt, 2s5()NlRIB 145 (1q0))APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this noticeand to carry out its provisions.WE WILL. NOT require any employee, bysigning a document or other means, to choosebetween engaging in concerted activities seek-ing better working conditions and discharge. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT require any employee, bysigning a document, letter or otherwise, toadmit that he resigned his job when he or shein fact had been discharged for protected con-certed activities, and we will not require em-ployees to apologize for engaging in concertedactivities seeking better working conditions orto agree not to engage in such activities as acondition of employment.WE WILL NOT discharge any employee be-cause he engaged in concerted activities seek-ing better working conditions.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofyour rights under Section 7 of the NationalLabor Relations Act.WE WILL offer Richard Warfield, WilliamButler, Louis Larkin, Bobby Bracy, WardellMadison, Henry Davis, and Michael Taylorimmediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent jobs, without loss ofseniority or other rights and privileges, andWE WILL make each of them whole, with in-terest, for any loss of earnings suffered byreason of our unlawful discrimination againstthem.A & D DAVENPORT TRANSPORTA-TION INC. AND SUN-FAIR SPECIALSERVICE TRANSPORTATION, A DIVI-SION OF A & D DAVENPORT TRANS-PORTATION, INC.DECISIONSTATEMENT OF THE CASEHAROLD BERNARD, JR., Administrative Law Judge: Ahearing was held on November 6, 7, 8, and 9, 1979, inChicago, Illinois, on the complaint allegations that Re-spondent terminated employees because they engaged inprotected concerted activities thereby violating Section8(a)(1) of the Act. Respondent's answer denied any vio-lation of the Act and asserts that the employees voluntar-ily quit their employment.Upon the entire record, including my observation ofthe witnesses, and a consideration of the parties' briefs, Imake the following:FINDINGS AND CONCLUSIONSI. URISDICTIONRespondent admits, the record shows, and I find thatRespondent, an Illinois corporation engaged, inter alia, inthe transportation of handicapped, ambulatory, or medi-cally infirmed persons to and from treatment centers andtheir residences, is an employer engaged in commercewithin the meaning of the Act. President Dorothy Dav-enport and Roy Montgomery, general manager, are ad-mittedly agents of Respondent.II. THE UNFAIR LABOR PRACTICESThe credited testimony' shows as follows:The April 3 MeetingOn April 3, Respondent's 11 medi-car drivers returnedto base around noon in response to a call over theirradios to ". ..return to base"; an unusual call given itstiming in midday when the record shows that there weremany deliveries or transporting of patients yet to becompleted. It is in serious dispute who gave the com-mand, but I find it very unlikely that Respondent's gen-eral manager, Roy Montgomery, or its dispatcher Rich-ard Jones would make such a call and thereby willinglyrisk a severe disruption in essential medical-patient serv-ices, especially since the record is devoid of any emer-gency warranting such a move. Moreover, as will be fur-ther evident, there is no indication that Montgomerymade such a call as part of any plan to retaliate againstthe drivers because of an earlier talk that morning withdriver Richard Warfield, wherein Warfield had regis-tered requests with Montgomery for improved pay, hos-pitalization, and other benefits on behalf of the drivers.In fact, the record shows numerous prior contacts be-tween the drivers and Montgomery between November1978 and April 1979 (and among the drivers themselves)without a trace of resentment or objection to such dis-cussions on the part of Montgomery or any other Re-spondent representative. I note also that driver NixonGoldsby testified, without denial by Warfield, that War-field had telephoned him the night before with a messagethat Warfield might call the men to base next day if hewere unsuccessful in efforts to secure improved benefitsfrom Montgomery. The fact that Warfield also had ameeting that same evening he called Goldsby with fourother drivers on the same subject of his proposed effortsthe next day with Montgomery is consistent with theview that the drivers were responding to a not unexpect-ed directive by Warfield.As the drivers pulled into base, parked, and then en-tered the lounge, it is alleged that their vehicle keyswere taken from them, a further disputed occurrence,and one wherein, for essentially the same reasons asnoted above, there is little reasonable basis on which tomake such a finding. Suffice it to say that such an allega-tion flies in the face of earlier events, which show no re-sentment, anger, animus, or displeasure by Respondenttowards the drivers' action, to that point in events atleast, as would in any way explain such a move. WereRespondent bent on retaliating for the return to baseconduct alone, it is inescapable in my view that it wouldhave taken the simple step earlier of countermandingWarfield's order, admittedly heard by Montgomery,Jones, and a secretary in the office who recognized War-' All testimony has been weighed carefully. The following is a com-posite based on both credibility and, where conflicts arose which are notresolvable on the basis of testimonial demeanor, the inherent likelihoodsor certainties as shown by admitted or known events. A & D DAVENPORT TRANSPORTATION. INC.465field's voice when the order was given. No such coun-termanding effort was made. Furthermore, the fact thatMontgomery, in an introduction-like gesture told thethen-assembled drivers that "Mr. Warfield is yourspokesman. I guess he wants to say something," suggeststhe view that Respondent did not angrily take the driv-ers' keys as they entered the meeting, but in fact, as-sumed a wait-and-see, not inhospitable attitude towardsunfolding events.This posture towards the employees' obvious inten-tions to secure better pay, insurance benefits, and the likechanged drastically during the course of the meeting,which lasted about an hour or so. Warfield, who had in-formed Montgomery earlier that morning privately thathe was spokesman for the drivers and that they wantedbetter pay, repeated the request. Montgomery, also in arepeat of earlier comments to Warfield explained thatRespondent had no money available for such purpose butthat if Public Aid, an Illinois public service department,gave Respondent an increase that employees would thenget a raise. During the meeting, Montgomery also statedthat he had insurance forms on his desk but could notstart such benefit until Respondent received moremoney.As discussion on the employees' requests and Montgo-mery's responses ensued, Respondent's president, Doro-thy Davenport, moved from her office next door, whereshe could overhear the conversation closer to the loungeand where she could then see events firsthand. She re-calls Warfield saying that maybe the whole companyshould march downtown, that such might benefit thewhole company, a reference to the idea that Public Aidmight thereby be pressured into increasing payments forRespondent's services with a resultant increase in moneyavailable for wage increases. Concurrent with the talkgoing on, Montgomery was receiving calls from agencyclientele asking about his intentions with regard toscheduled pickups and deliveries of patients, and-as dis-cussion reached greater stages of intensity-Montgomerysketched out a petition-like questionnaire directing allemployees who "want to work under the present work-ing conditions" to sign in one place [below] and "Allthose who do not agree with the above statement," [tosign at another place.] (G.C. Exh. 2) Before this waspassed around, Montgomery testified further that he toldemployees that Respondent was operating "in the red,"to which Warfield responded that "If we could not get itthen we will have to go, see?" At that point, Davenportcame into the lounge further and said "no." When War-field continued that no one would drive a car out, shesaid she would do so, and told the drivers to "get thehell off the premises." Montgomery further testified thatabout this time during a call from a client, he was askedabout the "strike business" and told the caller he wouldget back to him later. During a second telephone callabout an 11:30 pickup that had not been made, Mont-gomery told the caller, from a neighborhood Public Aidoffice, that he had a "labor dispute" and returned to themeeting. At this point, Montgomery's own testimony isthat, "There seemed to be a split thing there but itlooked like there were some who wanted to strike andsome who did not want to strike." (Emphasis supplied.)Alleging as a reason for doing so that he did not knowwho wanted to work and who did not, he handed thepetition-questionnaire (G.C. Exh. 2) to Montgomery tobe passed around for signing. Driver Wardell Madisonquestioned Montgomery whether signing the form wouldaffect his employment, whether he would be fired, towhich Montgomery merely replied he would have tothink about it. Driver Willie Williams testified he heardWarfield say that they were doing "this" to showSpringfield that they meant business and not to hurt him,and that Montgomery said he did not condone or agreewith a strike. Williams added that during the meeting, heheard Warfield say that "they (Respondent) could nothire anyone to take their places." According to driverWardell Madison, after the Petition-questionaire (G.C.Exh. 2) was signed, Montgomery told the drivers, "youcan all leave now." When Madison stated that he had apatient, Davenport came in, took his keys and others,and told him not to worry about it. The seven driverswho had signed the petition questionnaire in the sectionprovided for those who did not agree with the statementcontained thereon (that they wanted to work under pres-ent conditions) left the premises. The others, Williams,Armstrong, Goldsby, and King, remained and performeddriving duties that afternoon to complete uncancelled de-liveries.At that point in time, alleging that the seven drivershad "voluntarily" walked outside, and were not dis-charged, Montgomery testified nevertheless he consid-ered that the seven had lost their jobs by quitting, be-cause "They physically walked out," and pulled their ti-mecards the next morning, April 4. For their part, theseven drivers, after first assembling in a parking lot andthen visiting a police station to see how they could gettheir jobs back, met at driver Butler's home and decidedthey were not "up to a strike." The following morning,at 5:30, April 4, all seven showed up at Respondent'soffice doorway in uniform and ready for work. Theylearned that their timecards had been pulled and that"There was no work for them." I credit the ChargingParty's version that the men asked for their jobs back,2and the record shows that, notwithstanding that request,the men were told by Davenport who arrived shortlyafterward with the police, in response to a request bydriver Bracy for his job, that "You do not work hereanymore." Montgomery admitted that during this en-counter Warfield stated that it was Montgomery whotold the men to strike in order to exert pressure fromPublic Aid for an increase, and that Montgomery said hecould not condone a strike, but could not stop it either.Montgomery also testified in response to my questionwhy he did not consider that the men had returned towork on April 4 that it was because they had only comeas far "as his doorway." In response to a further ques-tion, he admitted hiring two new employees for workthe following week or so, although, except for drivers2 I agree with the General Counsel's position that the list of "griev-ances" shown to Montgomery by the men, who had prepared it at thesuggestion of local police, did in no way amount to a preconditionbehind the offer to return to work It was not suggested to be such bythem and does not outweigh their obvious desire for employment. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDButler and Davis, he did not rehire the remaining em-ployees among the seven because, "by walking off, theyhad quit their jobs, and it was my privilege to hire orrehire who I wanted to do the job for me."On April 10, the drivers again appeared at Respond-ent's office in uniform and were told by Montgomerythat if they wanted their paychecks they would have toturn in their uniforms, and the drivers did so. The recordshows that the men were paid their entire pay throughTuesday, April 3.AnalysisIt is fundamental that employees are protected fromemployer reprisals for engaging in concerted activitywhich seeks to improve their working conditions. Thefact that on April 3, the seven drivers were so engagedin this case is beyond question. For Respondent, throughMontgomery, to view the drivers' concerted conduct onApril 3 as tantamount to a voluntary mass quitting is un-reasonable in the extreme, and Respondent's reasons fordoing so can spring from only one source, hostility to-wards the seven drivers because of their concerted activ-ity. The record, as indicated, is barren of any suggestionthat the seven drivers were quitting on April 3; certainlythe petition-questionnaire does not admit of such an in-terpretation in this context of events. In the first place,nowhere does it appear on the petition-questionaire(G.C. Exh. 2) that the signers were evidencing anythingmore than what they "want[ed]" and clearly it does notstate that if they did not "want" present conditions thatthey were intent on quitting. In the second place, Mont-gomery himself, considered that the seven drivers, farfrom abandoning their jobs voluntarily, i.e., quitting,were withholding their services from Respondent inorder to secure improvements in their working condi-tions in the form of better wages, i.e., that they were en-gaging in a strike-the classic kind of protected concert-ed conduct under the Act. The term "strike" in refer-ence to the drivers' plans was frequently used duringthese events. That Respondent chose to effect the termi-nation of the seven drivers by characterizing them ashaving quit does not alter the fact that the employeeswere given the clear impression by both Davenport-who ordered the men off the premises after they hadsigned the petition-questionaire (G.C. Exh. 2), and hadindicated an intention to walk off-by the fact that theirkeys were taken in the course of the meeting, and byMontgomery, who also told the men to leave, that theyhad been discharged.The General Counsel's observation that at no time didRespondent simply request the men to return to work isalso relevant in this regard, as is the fact that driverWardell Madison's statement that there was a patientwaiting to be delivered-a statement akin to askingwhether he should complete the delivery-and certainlyshowing a willingness to work-was met with a responseindicating no interest in his or any of the seven employ-ees doing the driving. It is clear from these circum-stances that Respondent's efforts to characterize the con-duct of the seven drivers who signed (G.C. Exh. 7) inthe space afforded those "who do not want to workunder the present working condition" as having quitmanifested an intent to retaliate against them for their in-dicated lack of satisfaction with present working condi-tions coupled this time with the anticipation by Respond-ent that, as its own witnesses' testimony establishes, astrike could possibly occur unless it moved to improveemployees' pay. There is no other basis in the record forexplaining Respondent's actions towards the seven em-ployees than this, and I find the seven employees, Rich-ard Warfield, William Butler, Louis Larkin, BobbyBracy, Wardell Madison, Henry Davis, and MichaelTaylor, were unlawfully discharged because of such pro-tected concerted activity at the conclusion of the April 3meeting in violation of Section 8(a)(l) of the Act.Ridgeway Trucking Company, 243 NLRB 1048 (1979);Bolsa Drainage, Inc., 242 NLRB 728 (1979); and ConeBrothers Contracting Company, 135 NLRB 108 (1962).That the termination occurred prior to the departure ofthe seven from Respondent's premises is proven by Dav-enport's ordering them off the property during the meet-ing; Montgomery's directive that they leave; the drivers'keys to their assigned vehicles being taken from them;the absence of any request by Respondent that employ-ees continue working until day's end when the circum-stances did not require an interpretation that a strike thenand there was underway-as contrasted with only an an-ticipated possible walkout; and finally, Respondent's fur-ther relieving the drivers of their duties by rejecting Ma-dison's offer to complete delivery of a patient waiting inRespondent's vehicle in the yard. For Respondent toforce matters even to the point where it incurred numer-ous trip cancellations without trying to either suggest afurther meeting at the close of business, or another wayto negotiate the situation away from the showdown con-text it created, strongly suggests further that Respond-ent's conduct was motivated by animus towards the em-ployees compelling a decision to sever them from em-ployment regardless of cost. The events following April3, described fully above, substantiate the finding that theemployees were discharged as of that date and need nofurther elaboration.The General Counsel alleges further that the petition-questionaire (G.C. Exh. 2), and a later "rehirement"letter (G.C. Exh. 4) containing an apology for employeesto sign, together with an assurance to obey Respondent'sinstructions-mailed to employees in July 1979 as part ofan alleged offer of reinstatement, amount to violations ofSection 8(a)(l) because employees are, in effect, made tochoose between exercising their rights under Section 7 ofthe Act or facing termination (or a denial of reemploy-ment). It is clear that the document (G.C. Exh. 2) wasused as a tool to bring to light those employees who in-tended to adhere to efforts to seek improvements in theirworking conditions or this certainly was the impressioncreated, and that those employees were discharged. Re-spondent thereby created the impression that in order tocontinue employment employees must forgo engaging inprotected concerted activities else their employmentwould be in serious jeopardy. Regarding the "rehire-ment" letter, it is axiomatic that employees may not berequired to either apologize for exercising Section 7rights or in effect agree to refrain from such activities as A & D DAVENPORT TRANSPORTATION, INC.467a price for their continued employment, and this docu-ment plainly seeks such a surrender of rights. In addition,the rehirement letter (G.C. Exh. 4) contains impermissi-ble preconditions for reemployment and therefore, doesnot constitute a valid offer of reinstatement such aswould toll backpay. For these reasons, I find that byusing these documents (G.C. Exhs. 2 and 4) Respondenthas further violated Section 8(a)(1) of the Act, Bell Bur-glar Alarms, Inc., 245 NLRB 990 (1979); 726 SeventeenthInc., t/a Sans Souci Restaurant, 235 NLRB 604, 606(1978); and Don Pizzolato, Inc., 249 NLRB 953 (1980),and cases cited therein.CONCLUSIONS OF LAW1. Respondent A & D Davenport Transportation, Inc.and Sun-Fair Special Service Transportation, a Divisionof A & D Davenport Transportation, Inc., is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. By requiring employees, as a condition of continuedemployment or reemployment, to sign documents where-in employees forgo the right to engage in walkouts orother protected concerted activities seeking to improveworking conditions, and employees apologize for doingso in the past, Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act.3. By discharging employees Richard Warfield, Wil-liam Butler, Louis Larkin, Bobby Bracy, Wardell Madi-son, Henry Davis, and Michael Taylor on April 3, 1979,because of their protected concerted activities, Respond-ent has engaged in unfair labor practices in violation ofSection 8(a)(l) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated Section 8(a)(1)of the Act, Respondent shall be ordered to cease anddesist therefrom, and to take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedRichard Warfield, William Butler, Louis Larkin, BobbyBracy, Wardell Madison, Henry Davis, and MichaelTaylor, the Order will provide that Respondent offer toeach of them immediate and full reinstatement to theirformer jobs or, if such positions no longer exist, to sub-stantially equivalent positions, without prejudice to theirrights and privileges, and to make each of them wholefor any loss of earnings they may have suffered as aresult of the discrimination against them by payment tothem of a sum equal to that which each normally wouldhave earned, absent the discrimination, from the dates oftheir discharges to the dates of Respondent's offers of re-instatement, with backpay and interest computed in ac-cordance with the Board's established standards set forthin F. W. Woolworth Company,3and Florida Steel Corpora-tion.4s 90 NLRB 289 19>0)231 NLRB 651 (1977). See, generally, sis Plumbing & Heating Co.,138 NLRB 716 (1962)As Respondent's conduct found unlawful herein dem-onstrates "a general disregard for the employees' funda-mental statutory rights," a broad remedy is warranted.5Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER6The Respondent, A & D Davenport Transportation,Inc. and Sun-Fair Special Service Transportation, a Divi-sion of A & D Davenport Transportation, Inc., Chicago,Illinois, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Requiring any employee, by signing a document orother means, to choose between engaging in concertedactivities seeking better working conditions and dis-charge.(b) Requiring any employee, by signing a document,letter, or otherwise, to apologize for engaging in concert-ed activities seeking better working conditions and toagree not to engage in such activities as a condition ofemployment.(c) Discharging employees because they engaged inconcerted activities seeking better working conditions.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of rights guar-anteed to them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Richard Warfield, William Butler, LouisLarkin, Bobby Bracy, Wardell Madison, Henry Davis,and Michael Taylor immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, to sub-stantially equivalent positions of employment, withoutprejudice to their seniority or other rights and privileges,and make each whole for any loss of earnings with inter-est thereon to be computed according to the formula de-scribed above in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Chicago, Illinois, location, copies of theattached notice marked, "Appendix."7Copies of thenotice, on forms provided by the Regional Director forRegion 13, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60l Hiicmort Fods. Inc, 242 NlRH 1357 (1979)e In the eent no exceptions are filed as provided hby Sec 1)2 4 of theRules and Regulations of the National Lahor Relations Board, the find-ings., conclusions. and recommended Order herein shall, as provided inSec 102 48 (of the Rules and Regulations, be adopted hy the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed aived for all purposes7 In the ecint that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National L.abor Relations Hoard" shall read Posted P'ursu-ant to a Judgment of the Unllted Stale, Court of Appeals Enforcing anOrder f the National I.abor Relations oard " 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that the notices are not altered, de-faced, or covered by any other material.